Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 1 of 15

-
eso eo

John H. Schneider, MD, MS-ADR CTT? OF went
Reg # 64084298 POISE ay,
Metropolitan Correction Center miso AMY]: 99
808 Union St. sre MAAS HAMD OS preys
San Diego, CA 92101 CREYERME OUT EE
Pro Se Defendant

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,
CAUSE NO. 19-Cv-48-F

Plaintiff
Vv.
JOHN SCHNEIDER’S FIRST AMENDED
JOHN H. SCHNEIDER, MICHELLE R. ANSWER, AFFIRMATIVE DEFENSES,
SCHNEIDER, and MEDPORT, LLC, AND FIRST AMENDED
COUNTERCLAIMS
Defendants

 

JOHN H. SCHNEIDER,
Counter-Claimant

v.

JIMMIE G. BILES, JR.,

Counter-Defendant

 

 

COME NOW John H. Schneider Jr., as a pro se Defendant and Counter-Plaintiff,
representing himself, hereby submits to the Court his first amended answer and first amended
counterclaims pursuant to F.R.C.P. 15(a)(1)B). The court is notified that I, John H. Schneider, am
incarcerated at the Metropolitan Correction Center and must receive all legal correspondence

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED

COUNTERCLAIMS Page 1
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 2 of 15

certified to my attention for John H. Schneider. Upon change of address, I shall promptly notify
the court during this litigation.
FIRST AMENDED ANSWER TO COMPLAINT

PARTIES

1. In response to the allegations contained in paragraph 1 of Plaintiff's Complaint,
Defendant JOHN SCHNEIDER lacks the knowledge or information sufficient to form a
belief as to the allegations of Paragraph 1 of the complaint, and therefore denies the same.

2. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 2 of
Plaintiff's Complaint. |

3. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 3 of
Plaintiff's Complaint.

4. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 4 of
Plaintiff's Complaint.

5. Regarding Paragraph 5, MEDPORT LLC is a Wyoming Limited Liability Company
registered to do business in Wyoming. Defendant JOHN SCHNEIDER denies all other

allegations contained in Paragraph 5.

6. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 6 of
Plaintiff's Complaint.

7. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 7 of
Plaintiff's Complaint.

8. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 8 of
Plaintiffs Complaint.

9. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 9 of
Plaintiff's Complaint.

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 2
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 3 of 15

10. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 10 of
Plaintiff's Complaint.

11. Regarding Paragraph 11, Defendant JOHN SCHNEIDER alone, except for website control
and publication of all information created by employees of JTech Corporation of Bozeman,
Montana, controls the website www.healthcare-malpractice.com. Defendant JOHN
SCHNEIDER denies all other allegations contained in Paragraph 11.

12. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 12 of
Plaintiff's Complaint.

13. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 13 of
Plaintiff's Complaint.

14. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 14 of
Plaintiff's Complaint.

15. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 15 of
Plaintiff's Complaint.

16. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 16 of
Plaintiffs Complaint.

17. In response to the allegations contained in paragraph 17 of Plaintiff's Complaint,
Defendant JOHN SCHNEIDER lacks the knowledge or information sufficient to form a
belief as to the allegations of Paragraph 17 of the complaint, and therefore denies the
same.

JURISDICTION AND VENUE of
18. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the

previous allegations contained in the paragraphs above as though fully set forth herein.

19. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 19 of
Rese ree ree eer eee eee
FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 3
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 4 of 15

Plaintiff's Complaint.

20. Regarding Paragraph 20, MEDPORT LLC is a registered Wyoming Limited Liability
Company but is not currently conducting business in the state of Wyoming. Defendant
JOHN SCHNEIDER denies the allegations contained in Paragraph 20 of Plaintiff's
Complaint.

21. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 21 of
Plaintiff's Complaint.

22. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 22 of
Plaintiff's Complaint.

23. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 23 of
Plaintiff's Complaint.

24. Regarding Paragraph 24, All information on referenced website, including but not limited
to Jimmie Biles, is accurate, factual and independently verifiable. Defendant JOHN
SCHNEIDER denies the allegations contained in Paragraph 24 of Plaintiff's Complaint.

25. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 25 of
Plaintiff's Complaint.

26. In response to the allegations contained in paragraph 26 of Plaintiffs Complaint,
Defendant JOHN SCHNEIDER lacks the knowledge or information sufficient to form a
belief as to the allegations of Paragraph 26 of the complaint, and therefore denies the

same.

STATEMENT OF FACTS AND CONSPIRACY

 

27. Defendant John H. Schneider realleges and incorporates by reference his answers to the
previous allegations contained in the paragraphs above as though fully set forth herein, ,

28. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 28 of

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 4
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 5 of 15

Plaintiff's Complaint.

29. Defendant JOHN SCHNEIDER admits Plaintiff sued JOHN SCHNEIDER, MICHELLE
SCHNEIDER, and Lisa Fallon. Defendant JOHN SCHNEIDER denies remaining
allegations contained in Paragraph 29 of Plaintiff's Complaint.

30. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 30 of
Plaintiff's Complaint.

31. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 31 of
Plaintiff's Complaint.

32. Regarding Paragraph 32, Defendant JOHN SCHNEIDER denies he began a prison term
on February 21, 2019, the actual date was February 19, 2019. Defendant JOHN
SCHNEIDER admits his prison term is being served at the Metropolitan Correctional
Center in San Diego, CA as the result of his guilty plea to bankruptcy fraud. However,
JOHN SCHNEIDER currently, through his Attorney Steve Preziosi, has filed an appeal
requesting resentencing before the 9° Circuit Court of Appeals due to ineffective
assistance of counsel. ,

33. In response to the allegations contained in paragraph 33 of Plaintiffs Complaint,
Defendant JOHN SCHNEIDER lacks the knowledge or information sufficient to form a
belief as to the allegations of Paragraph 33 of the complaint, and therefore denies the
same.

34. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 34 of
Plaintiff's Complaint.

35. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 35 of
Plaintiff's Complaint.

36. Regarding Paragraph 36, the referenced website is exclusively hosted and controlled by

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS © Page 5
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 6 of 15

JTech communication of Bozeman, Montana and Defendant JOHN SCHNEIDER. As the
sole owner of MEDPORT, LLC, JOHN SCHNEIDER took the website as a distribution
from MEDPORT, LLC and continued to use the website for his own purpose and not as
an asset of Medport, LLC. All revenue from the website was distributed solely to JOHN
SCHNEIDER and not to Medport, LLC, and all costs to develop and market the website
came directly from JOHN SCHNEIDER and not from Medport, LLC. Defendant JOHN
SCHNEIDER denies the allegations contained in Paragraph 36 of Plaintiff's Complaint.
37. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 37 of
Plaintiffs Complaint.
38. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 38 of
Plaintiff's Complaint.
39. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 39 of
Plaintiff's Complaint.
40. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 40 of
Plaintiff's Complaint.
FIRST CAUSE OF ACTION
BREACH OF CONTRACT ny

41. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the
previous allegations contained in the paragraphs above as though fully set forth herein.

42. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 42 of
Plaintiff's Complaint.

43. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 43 of
Plaintiff's Complaint.

44. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 44 of

|
—— — —  — —————— ———————— —————————— _—_-_-a- mm

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 6

“?}
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 7 of 15

Plaintiff's Complaint.

45. Defendant JOHN SCHNEIDER denies the
Plaintiff's Complaint.

46. Defendant JOHN SCHNEIDER denies the
Plaintiffs Complaint.

47. Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

48. Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

49, Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

50. Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

51. Defendant JOHN SCHNEIDER denies the

Plaintiffs Complaint.

52. Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

53. Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

54. Defendant JOHN SCHNEIDER denies the
Plaintiff's Complaint.

55. Defendant JOHN SCHNEIDER denies the

Plaintiff's Complaint.

56. Defendant JOHN SCHNEIDER denies the

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

Paragraph 45
Paragraph 46
Paragraph 47
Paragraph 48
Paragraph 49
Paragraph 50
Paragraph 51
Paragraph 52
Paragraph °3
Paragraph 54
Paragraph 55

Paragraph 56

of

of

of

of

of

of

of

of

of

of

of

of

 

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED

COUNTERCLAIMS

Page 7
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 8 of 15

Plaintiffs Complaint.
57. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 57 of
Plaintiff's Complaint.
SECOND CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

58. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the
previous allegations contained in the paragraphs above as though fully set forth herein.

59. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 59 of
Plaintiffs Complaint.

60. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 60 of
Plaintiff's Complaint.

61. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 61 of
Plaintiff's Complaint.

62. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 62 of
Plaintiffs Complaint.

63. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 63 of
Plaintiff's Complaint.

THIRD CAUSE OF ACTION
JOINT ENTERPRISE

64. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the
previous allegations contained in the paragraphs above as though fully set forth herein.

65. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 65 of
Plaintiffs Complaint. |

66. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 66 of

 

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 8
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 9 of 15

Plaintiff's Complaint.

67. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 67 of
Plaintiff's Complaint.

68. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 68 of
Plaintiff's Complaint.

69. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 69 of

Plaintiff's Complaint.

REQUEST FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
INJUNCTION

70. Defendant JOHN SCHNEIDER does not believe a response to Paragraph 70 is tequired,
provided such a response is required, Defendant JOHN SCHNEIDER denies the
allegations contained in Paragraph 70 of Plaintiff's Complaint.

71. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 71 of
Plaintiff's Complaint.

72. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 72 of
Plaintiffs Complaint.

73. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 73 of
Plaintiff's Complaint.

74. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 74 of
Plaintiff's Complaint. ;
75. Defendant JOHN SCHNEIDER does not believe a response to Paragraph 75 is required,

provided such a response is required, Defendant JOHN SCHNEIDER denies the

allegations contained in Paragraph 75 of Plaintiff's Complaint.

DAMAGES

 

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 9
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 10 of 15

76. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 76 of
Plaintiff's Complaint.
77. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 77 of
Plaintiff's Complaint.
AFFIRMATIVE DEFENSES
1. Plaintiff Biles fails to state a claim upon which relief can be granted because no breach of
contract has occurred by Defendant Schneider.
2. Plaintiff fails to state a claim upon which relief can be granted because the information in
question is already in the public domain.
3. Plaintiff's claims is barred by the doctrine of waiver because the information in question
has been published in public court files and documents or newspapers since at least December
14, 2010.
4. Plaintiff's claims are barred by illegality and violation of public policy to the extent it
attempts to stifle or frustrate the Wyoming Board of Medicine from exercising its authority
under WS. § 33-26-202.
5. Plaintiff's claims are void for vagueness to the extent the term disparagement is ambiguous.
6. Plaintiffs claims are barred to the extent Plaintiff has suffered no discernable loss in credit,
esteem, regard or confidence that Plaintiff might have enjoyed prior to the acts in question.
7. Defendant Schneider asserts that the liquidated damages clause of the contract at issue is
an unenforceable penalty because it imposes an obligation that is extravagant, exorbitant or
unconscionable. Such clause is disproportionate to any legitimate business interest held by
Plaintiff and is not a genuine pre-estimate of loss.

8. Plaintiff has suffered no legally cognizable loss attributable to the acts or omissions of

Defendant Schneider.

 

 

 

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 10
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 11 of 15

9. Plaintiff's alleged injuries and damages were caused in whole or part by the acts or
omissions of others for whose conduct Defendant Schneider is not responsible.

10. There is no proximate cause between any action on the part of Defendant Schneider and
Plaintiffs alleged damages.

11. Plaintiff's damages claims are barred because they are speculative and unsubstantiated.

12. Plaintiff fails to allege with specificity their special damages.

13. Plaintiffs claims are barred by the doctrine of unclean hands.

14. Plaintiff's claims are barred by the doctrine of estoppel and collateral estoppel.

15. Plaintiff's claims are barred by the doctrine of laches.

16. Plaintiff's claim for Intentional Infliction of Emotional Distress fails to state a claim for
which relief can be granted.

17. At the time of filing this Answer, Defendant Schneider has neither commenced nor
completed discovery in this action. Defendant Schneider hereby gives notice that he intends to
rely upon any other and additional defenses that may become available or appear during or as
a result of the discovery proceedings in this action and hereby reserves his right to amend his

First Amended Answer and Affirmative Defenses to the Complaint to assert such defenses.

FIRST AMENDED COUNTERCLAIM
Breach of Contract
1. Defendant and counter-Plaintiff John H. Schneider notifies the court of this counterclaim
against counter-defendant Biles.
2. Counter-Plaintiff John H. Schneider requests a finding of breach of contract against Biles

for his discussion with Cody medical staff, and Biles’ former employees and family

 

——— a

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDE
COUNTERCLAIMS Page 11
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 12 of 15

members of details protected by the confidentiality clause of the settlement agreement in
question.

3. Counter-Plaintiff John H. Schneider requests the court hold Jimmie Biles liable for
directing or acting with his employed legal counsel (Biles and his legal counsel, together
constituting the “Biles Team”) to continually breach the settlement agreement through
presentation of distorted “facts,” including false claims and conclusions by the Biles Team
to the media, civilian non-parties, legal and administrative panels, all designed to destroy
the livelihood and reputation of John H. Schneider and in breach of the settlement
agreement in question.

4. Asa direct and proximate result of the Biles Team’s actions as described above, counter-
Plaintiff Schneider’s reputation and livelihood was wrongfully damaged.

5. Asa direct and proximate result of the reckless, willful, wanton and intentional conduct of
the Biles Team as described herein, counter-Plaintiff John H. Schneider has incurred the
following damages:

a. General damages, including injury to reputation, loss of credibility among peers,
patients and the public, and all other general damages;

b. Lost business, past and future;

c. Loss of profits, past and future;

d. Loss of earning capacity;

e. Loss of enjoyment of life, past and future;

f. Emotional pain and suffering, including anxiety, depression and other mental

suffering, past and future;

 

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 12
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 13 of 15

g. Exemplary and punitive damages as a result of the malicious, intentional, willful,
wanton and reckless conduct of the Biles Team as described herein;
h. Attorney fees and costs of this action, as required by contract; and

i. Such other relief as the Court deems equitable and proper.

WHEREFORE, John H. Schneider requests the court dismiss all claims against Medport,
LLC and Michelle Schneider as entwined entities, and find the Biles Team allegations and
definition of “The Schneider Defendants” to be a fiction without merit or substance.
Wherefore, counter-Plaintiff requests the following relief:
1. Judgment against the Biles Team for damages presumed as a result of the breach of
contract, and the breach of the covenant of good faith and fair dealing.
2. Judgment against the Biles Team for general damages in an amount consistent with the
allegations contained herein and to be proven at trial.
3. Judgment against the Biles Team for special damages in an amount consistent with the
allegations contained herein and to be proven at trial.
4. Judgment against the Biles Team for exemplary and punitive damages in an amount
consistent with the allegations contained herein to be proven at trial.
5. Judgment against the Biles Team for liquidated damages, costs, interest, and such other

and further relief as the Court deems just and reasonable.

DEMAND FOR JURY TRIAL
Defendant and Counter-Plaintiff John H. Schneider, as pro se litigant, requests this matter be
tried to a jury.

{SIGNATURE PAGE FOLLOWS}

S|
Ee

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 13
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 14 of 15

. Ae Ade ke 4 Soler het ann Siem |

. Sy ME 4 Noms H- Qe hueider, wad wS- And
on yaa hale s

 
Case 2:19-cv-00048-NDF Document 33 Filed 05/16/19 Page 15 of 15

CERTIFICATE OF SERVICE

I, Adam H. Owens hereby certify that on the 15th day of May 2019, a copy of the

foregoing document was served via first class mail to the following persons:

R. Daniel Fleck

M. Kristeen Hand

THE SPENCE LAW FIRM, LLC
15 South Jackson

P.O. Box 548

Jackson, WY 83001

T: 307.733.7290

F: 307.733.5248

Attorneys for Plaintiff

Anna Reeves Olson, #6-3692
Park Street Law Office

242 So. Park Street

Casper, WY 82601

(307) 265-3843

(307) 235-0243 facsimile
aro@parkstreetlaw.com

Attorney for Plaintiff

Via Personal Delivery to:

Granite Peak Law PLLC
Adam H. Owens

Gregory Costanza

2320 W. Main St., Ste. 6A
Bozeman, Montana 59718

T: 406.530.9119

F: 406.794.0750

E: adam@granitepeaklaw.com;
gregory@granitepeaklaw.com

Attorneys for Medport, LLC

Adam H. Owens

 

 

FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, & FIRST AMENDED
COUNTERCLAIMS Page 14
